3/19/2020                     Case 20-13438-SMG                  Doc 9-1
                                                                CM/ECF        Filed
                                                                       LIVE - U.S.    03/19/20
                                                                                   Bankruptcy Court:flsbPage   1 of 2
                                                                                                                        PlnDue, DsclsDue


                                                   U.S. Bankruptcy Court
                                         Southern District of Florida (Fort Lauderdale)
                                            Bankruptcy Petition #: 20-13363-PGH
                                                                                                         Date filed:      03/12/2020
 Assigned to: Paul G. Hyman, Jr.                                                                       341 meeting:       04/20/2020
 Chapter 11                                                                            Deadline for filing claims:        05/21/2020
 Voluntary                                                                       Deadline for filing claims (govt.):      09/08/2020
 Asset


 Debtor                                                                             represented by Peter D Spindel
 Bullseye Coating And Blasting Corp                                                                8306 Mills Dr. #458
 2301 SW 57 Ter                                                                                    Miami, FL 33183
 West Park, FL 33023                                                                               (305) 279-2126
 BROWARD-FL                                                                                        Fax : (305) 418-0158
 Tax ID / EIN: XX-XXXXXXX                                                                          Email: peterspindel@gmail.com

 U.S. Trustee
 Office of the US Trustee
 51 S.W. 1st Ave.
 Suite 1204
 Miami, FL 33130                                                                                Exhibit "A"
 (305) 536-7285


    Filing Date                      #                                                    Docket Text

                                         1            Chapter 11 Voluntary Petition . [Fee Amount $1717] Proofs of Claim
   03/12/2020                            (4 pgs)      due by 05/21/2020. (Spindel, Peter) (Entered: 03/12/2020)

                                         2            List of Twenty Largest Unsecured Creditors Filed by Debtor Bullseye
   03/12/2020                            (2 pgs)      Coating And Blasting Corp. (Spindel, Peter) (Entered: 03/12/2020)

                                         3            Corporate Ownership Statement Filed by Debtor Bullseye Coating And
   03/12/2020                            (1 pg)       Blasting Corp. (Spindel, Peter) (Entered: 03/12/2020)

                                         4            Equity Security Holders Filed by Debtor Bullseye Coating And Blasting
   03/12/2020                            (1 pg)       Corp. (Spindel, Peter) (Entered: 03/12/2020)

                                         5            Disclosure of Compensation by Attorney Peter D Spindel. (Spindel,
   03/12/2020                            (2 pgs)      Peter) (Entered: 03/12/2020)

   03/13/2020                            6            Notice of Incomplete Filings Due. Summary of Your Assets and
                                         (2 pgs)      Liabilities and Certain Statistical Information due 3/26/2020. Schedule
                                                      A/B due 3/26/2020. Schedule D due 3/26/2020. Schedule E/F due
                                                      3/26/2020. Schedule G due 3/26/2020. Schedule H due
                                                      3/26/2020.Statement of Financial Affairs Due 3/26/2020.Declaration
                                                      Concerning Debtors Schedules Due: 3/26/2020. [Incomplete Filings due
                                                      by 3/26/2020]. (Rodriguez, Lorenzo) (Entered: 03/13/2020)
https://ecf.flsb.uscourts.gov/cgi-bin/DktRpt.pl?590191659723412-L_1_0-1                                                                1/2
3/19/2020                     Case 20-13438-SMG                  Doc 9-1
                                                                CM/ECF        Filed
                                                                       LIVE - U.S.    03/19/20
                                                                                   Bankruptcy Court:flsbPage   2 of 2

                                        7              BNC Certificate of Mailing (Re: 6 Notice of Incomplete Filings Due.
                                        (3 pgs)        Summary of Your Assets and Liabilities and Certain Statistical
                                                       Information due 3/26/2020. Schedule A/B due 3/26/2020. Schedule D
                                                       due 3/26/2020. Schedule E/F due 3/26/2020. Schedule G due 3/26/2020.
                                                       Schedule H due 3/26/2020.Statement of Financial Affairs Due
                                                       3/26/2020.Declaration Concerning Debtors Schedules Due: 3/26/2020.
                                                       [Incomplete Filings due by 3/26/2020].) Notice Date 03/15/2020.
   03/15/2020                                          (Admin.) (Entered: 03/16/2020)

                                        8              Notice of Meeting of Creditors. Meeting of Creditors to be Held on
                                        (2 pgs)        4/20/2020 at 01:30 PM at 299 E Broward Blvd Room 411, Fort
                                                       Lauderdale. Deadline to File a Complaint to Determine Dischargeability
                                                       of Certain Debts is 6/19/2020. Proofs of Claim due by 5/21/2020.
   03/17/2020                                          (Rodriguez, Lorenzo) (Entered: 03/17/2020)

                                        9              Notice of Appearance and Request for Service by James B Miller Filed
                                        (1 pg)         by Creditor Antonio Balestena, Jr.. (Miller, James) (Entered:
   03/18/2020                                          03/18/2020)




                                                         PACER Service Center
                                                              Transaction Receipt
                                                                 03/19/2020 10:34:10
                                    PACER                                  Client
                                                   lawjbm416:2573825:0
                                    Login:                                 Code:
                                                                                     20-13363-PGH Fil or
                                                                                     Ent: filed Doc From: 0
                                                                           Search Doc To: 99999999 Term:
                                    Description: Docket Report
                                                                           Criteria: included Format: html
                                                                                     Page counts for
                                                                                     documents: included
                                    Billable
                                                   1                       Cost:       0.10
                                    Pages:




https://ecf.flsb.uscourts.gov/cgi-bin/DktRpt.pl?590191659723412-L_1_0-1                                                         2/2
